DETAILED ACTION
	This action is responsive to the following communication: the RCE filed 6/8/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-21 are pending.  
	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:  it appears that “a second data source” in line(s) 6 was meant to be --the second data source--.  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 2021/0193623 ‒hereinafter Oh).

Regarding claim 1, Oh discloses a device (fig. 14), comprising:
a first die (114) comprising a first circuit (430), wherein the first circuit is configured to couple (i.e. electrically couple) to a first buffer circuit (410) and a second buffer circuit (440), and wherein the first buffer circuit (410) is configured to receive (via DQ_uBUMP) first data (write data; para 0119) generated by a first data source (controller 120; fig. 1) and the second buffer circuit (440) is configured to receive second data (read data; para 0120) generated by a second data source (cell array of die 112), and wherein the second data is independent of the first data (the first data from controller 120 is considered independent of the second data from the cell array of die 112);
a second die (112) comprising a second circuit (524, 522); and
a material layer (core die layer essentially comprising a material; fig. 2) comprising a plurality of through-silicon vias (TSVs) (TSVs) for electrically coupling the first die (114) to the second die (112), wherein a first TSV (a target TSV; para 0127) of the plurality of TSVs is associated with only three buffer circuits (410, 440, 510) and is configured to electrically couple (via buffer circuits 440 and 510) the first circuit (430) to the second circuit (524, 522), and a second TSV (another TSV) of the plurality of TSVs comprises a redundant TSV (para 0054) configured to electrically bypass (i.e. replace) the first TSV to couple the first circuit  (430) to the second circuit (524, 522) if a fault is detected (via repair circuits; para 0054) in the first TSV (if the target TSV is defective, i.e. faulty; para 0054).

Regarding claim 4, Oh discloses the device, wherein the first TSV and the second TSV comprise a non-power connection (fig. 14).

Regarding claim 5, Oh discloses the device, wherein the first circuit, or the second circuit, or both are configured to couple to a plurality of access lines, and wherein a plurality of memory cells are located at intersections of the access lines (para 0114).

Regarding claim 6, Oh discloses the device, wherein the plurality of access lines comprise bit lines and word lines arranged in a grid (each cell array comprises a grid; fig. 11), wherein the grid (one of memory areas 12A-12D; fig. 11) comprises a plurality of memory cells (para 0114) disposed in a same plane (of a first cell array; fig. 14) with additional memory cells (i.e. of the first cell array) in one or more other parallel planes (of another one of memory areas 12A-12D; fig. 11), and wherein a subset (any number of memory cells) of the plurality of memory cells share an access line (commonly coupled to a bit line BL or word line WL; para 0114) of the plurality of access lines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2021/0193623 ‒hereinafter Oh).

	Regarding claim 2, Oh does not expressly disclose the device, wherein the material layer comprises silicon.
	Oh discloses through-silicon vias (TSVs) (TSVs; fig. 2, 14).
	Through-silicon vias are common and well known in the art as required for transmitting data between multiple dies made of silicon. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught in which the TSVs are through a material layer of the die comprising silicon, i.e. through-silicon vias, for the purpose of facilitating data accessing schemes by enabling data transmission as is consistent with known practices in the prior art (fig. 2; para 0004, 0045 of Oh).

Claim(s) 3, 9, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2021/0193623 ‒hereinafter Oh) in view of Ide et al. (US2011/0057819 ‒hereinafter Ide).

Regarding claim 3, Oh does not expressly disclose the device, wherein the first TSV is associated with four switches.
Ide discloses wherein the first TSV is associated with four switches (switches 112 and 122 of the first circuit 108, switches 112 and 122 of the second circuit 100; fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling switching information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).

Regarding claim 9, Oh discloses (fig. 14) a method, comprising:
determining (via repair circuits; para 0054) that a first via (a target TSV; para 0127) is faulty (i.e. defective; para 0054), wherein the first via (TSV) is associated with only three buffer circuits (410, 440, 510);
in response to determining that the first via is faulty (para 0054), to switch from a first configuration (i.e. in which the first via is used; para 0054) to a second configuration (i.e. in which a redundant via is used to replace the first via; para 0054);
generating first data (write data; para 0019) using a first data source (controller 120; fig. 1) and transmitting (via DQ_uBUMP) the first data to a first buffer circuit (410);
generating second data (read data; para 0120) using a second data source (cell array of die 112) and transmitting (via 532) the second data to a second buffer circuit (440), wherein the second data is independent of the first data (the first data from controller 120 is considered independent of the second data from the cell array of die 112);
and when in the second configuration (i.e. using the redundant via; para 0054), transmitting the first data (the write data; para 0019) from the first buffer circuit (410) to  the second buffer circuit (440) via routing circuitry (430), wherein the second buffer circuit (440) is configured to transmit the first data (the write data; para 0019) through a second via (the redundant via; para 0054) configured to bypass (i.e. replace) the first via (the target TSV).
Oh does not expressly disclose transmitting a first control signal to switch selection circuitry; when the selection circuitry is in the second configuration.
Ide discloses transmitting a first control signal (SW1; fig. 7) to switch selection circuitry (any of circuits 100-108; fig. 8); when the selection circuitry is in the second configuration (i.e. with defective TSV; para 0060).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling data information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).

Regarding claim 13, Oh discloses (fig. 14) the method, wherein the second configuration uses a redundant via previously unused (para 0054).

Regarding claim 14, Oh does not expressly disclose the method, wherein transmitting the first control signal to switch the selection circuitry involves configuring a buffer circuit and transistors to change a routing of signals to inputs of a plurality of vias.
Ide discloses wherein transmitting the first control signal to switch the selection circuitry involves configuring a buffer circuit (any of buffers 401-408 and 501-508; fig. 7) and transistors (i.e. of transfer gates; fig. 6 para 0061, 0063) to change a routing of signals (i.e. routing paths of data signals; fig. 7) to inputs of a plurality of vias (TSV; fig. 7).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling data information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).

Regarding claim 15, Oh discloses a memory device (fig. 14), comprising:
a first die (114) comprising a first circuit (430), wherein the first circuit is configured to couple (i.e. electrically couple) to a first buffer circuit (410) and a second buffer circuit (440), wherein the first buffer circuit (410) is configured to receive (via DQ_uBUMP) first data (write data; para 0119) generated by a first data source (controller 120; fig. 1) and the second buffer circuit (440) is configured to receive second data (read data; para 0120) generated by a second data source (cell array of die 112), and wherein the second data is independent of the first data (the first data from controller 120 is considered independent of the second data from the cell array of die 112);
a second die (112) comprising a second circuit (524, 522);
a material layer (core die layer essentially comprising a material; fig. 2) comprising a plurality of through-silicon vias (TSVs) (TSVs) for electrically coupling the first die (114) to the second die (112), wherein a first TSV (a target TSV; para 0127) of the plurality of TSVs is associated with only three buffer circuits (410, 440, 510) and is configured to electrically couple (via buffer circuits 440 and 510) the first circuit (430) to the second circuit (524, 522), wherein a second TSV (another TSV) of the plurality of TSVs comprises a redundant TSV (para 0054) configured to electrically bypass (i.e. replace) the first TSV to couple the first circuit  (430) to the second circuit (524, 522) if a fault is detected (via repair circuits; para 0054) in the first TSV (if the target TSV is defective, i.e. faulty; para 0054); and
a controller (error detection circuit; para 0052) configured to:
detect the fault in the first TSV (the target TSV; para 0054); and
in response to detecting the fault, transmit the first data (the write data; para 0019) from the first buffer circuit (410) to the second buffer circuit (440), wherein the second buffer  circuit (440) transmits the first data from the first circuit (430) to the second circuit (524, 522) at least partially through the second TSV (the redundant via; para 0054), thereby bypassing (i.e. replacing) the first TSV (the target TSV; para 0054).
Oh does not expressly disclose routing circuitry configured to route data from the first buffer circuit to the second buffer circuit; via the routing circuitry.
Ide discloses routing circuitry (any of circuits 100-108; fig. 8) configured to route data (para 0061) from the first buffer circuit (402; fig. 8) to the second buffer circuit (502; fig. 8); via the routing circuitry (fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling data information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).

Regarding claim 16, Oh discloses the memory device (fig. 14), wherein the first data source is configured to generate the first data based at least in part on an access operation to read or write data (para 0019) to one or more memory cells (of the cell array).

Regarding claim 17, Oh does not expressly disclose the memory device, wherein the material layer comprises silicon.
Oh discloses through-silicon vias (TSVs) (TSVs; fig. 2, 14).
Through-silicon vias are common and well known in the art as required for transmitting data between multiple dies made of silicon. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught in which the TSVs are through a material layer of the die comprising silicon, i.e. through-silicon vias, for the purpose of facilitating data accessing schemes by enabling data transmission as is consistent with known practices in the prior art (fig. 2; para 0004, 0045 of Oh).

Regarding claim 18, Oh discloses the memory device (fig. 14), wherein the first circuit is configured to couple (i.e. electrically couple) to a third buffer circuit (510).
Oh does not expressly disclose wherein the first buffer circuit is coupled to a first switch, wherein the third buffer circuit is coupled to a second switch, and wherein the first TSV couples to the first switch and the second switch.
Ide discloses a first buffer circuit (402; fig. 8) coupled to a first switch (112 of the first circuit; fig. 8), wherein the first switch couples to the first TSV (602; fig. 8), wherein the first TSV couples to a second switch (122 of the second circuit; fig. 8), wherein the second switch couples to a second buffer circuit (502; fig. 8), and wherein the second buffer circuit couples to the second circuit (100; fig. 8); and
a second buffer circuit (403; fig. 8) coupled to a second switch (113 of the first circuit; fig. 8), wherein the second switch couples to a third TSV (603; fig. 8) of the plurality of TSVs, and wherein the third TSV couples to a third switch (123 of the second circuit; fig. 8), wherein the third switch couples to the second switch (112 of 100; fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling data information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).

Regarding claim 19, Oh discloses the memory device, wherein the controller is configured to transmit the first data from the first circuit (430) to the second circuit (510) at least partially through the second TSV (para 0054).
Oh does not expressly disclose at least in part by: turning off a first switch and turning on a second switch to route a first portion of the first data from the first circuit to a third TSV as opposed to the first TSV; and turning off a third switch and turning on a fourth switch to route a second portion of the first data from the first circuit to a fourth TSV of the plurality of TSVs as opposed to the third TSV.
Ide discloses wherein the controller is configured to transmit the first data (input data D1- D8; fig. 8) from the first circuit to the second circuit at least partially through the second TSV (609; fig. 8) at least in part by:
turning off a first switch and turning on a second switch (any of switches 111-118; fig. 8) to route a first portion of the first data (any portion of input data D1-D6 and D8; fig. 8) from the first circuit to a third TSV (any of TSV 601, 603, 605-608, and 610; fig. 8) as opposed to the first TSV (602; fig. 7); and
turning off a third switch and turning on a fourth switch (any of another switches 111-118; fig. 8) to route a second portion of the first data (another portion of input data D1-D6 and D8; fig. 8) from the first circuit to a fourth TSV (another of TSV 601, 603, 605-608, and 610; fig. 8) of the plurality of TSVs as opposed to the third TSV (any of TSV 601, 603, 605-608, and 610; fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling data information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).

Regarding claim 20, Oh does not expressly disclose the memory device, wherein the controller is configured to turn on and off a combination of switches to cause a third portion of the first data from the first circuit to route to the second TSV as opposed to an adjacent TSV of the plurality of TSVs to the second TSV.
Ide discloses wherein the controller is configured to turn on and off a combination of switches (110, 120 of the first and second circuits; fig. 8) to cause a third portion (other portion of input data D1-D6 and D8; fig. 8) of the first data from the first circuit to route to the second TSV (609; fig. 8) as opposed to an adjacent TSV (para 0065-0069) of the plurality of TSVs to the second TSV (609; fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling data information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).

Regarding claim 21, Oh does not expressly disclose the memory device, wherein the second circuit is configured to couple to a fourth buffer circuit, wherein the fourth buffer circuit is coupled to a third switch and a fourth switch, and wherein the first TSV is coupled to the third switch and the fourth switch.
Ide discloses wherein the second circuit (100; fig. 7) is configured to couple to a fourth buffer circuit (501; fig. 8), wherein the fourth buffer circuit is coupled to a third switch and a fourth switch (121 and 111, respectively, of 100; fig. 7), and wherein the first TSV (602; fig. 8) is coupled (i.e. via 120 of 108 and 100; fig. 8) to the third switch and the fourth switch (123 and 113 of 100; fig. 7).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling data information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2021/0193623 ‒hereinafter Oh)  in view of Ide et al. (US2011/0057819 ‒hereinafter Ide) as applied to claim 9 above, and further in view of Yang et al. (US 2013/0294184 ‒hereinafter Yang).

Regarding claim 11, Oh, as modified, does not expressly disclose the method, wherein switching the selection circuitry from the first configuration to the second configuration comprises: transmitting a second control signal to cause a fuse to change state, wherein the fuse is coupled to a gate of a switch of the selection circuitry, and wherein the fuse changing state causes bypassing of the first via.
Ide discloses wherein switching the selection circuitry from the first configuration to the second configuration comprises:
transmitting a second control signal (SW2; fig. 7), coupled to a gate of a switch of the selection circuitry (para 0061, 0063).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Ide for the purpose of facilitating data accessing schemes by enabling data information to be transferred without increasing the overall geometry of the device (para 0010 of Ide).
Yang discloses to cause a fuse (540; fig. 5) to change state (“1” or “0”; para 0044), wherein the fuse is coupled to selection circuitry (530; fig. 5), and wherein the fuse changing state causes bypassing (rerouting to spare TSVs 515; para 0043) of the first via (defective TSV 520; fig. 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is further modifiable as taught by Yang for the purpose of facilitating signal propagation by using self-repair circuitry to dynamically perform repairs, which improves the overall reliability of the device while not increasing manufacturing costs (para 0020 of Yang).

Allowable Subject Matter
Claim(s) 7-8, 10, and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further overcoming the claims objections above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 7 (and all dependent claim(s) 8 therefrom), the prior art fails to teach or suggest the claimed limitations, namely turn off a first switch and turn on a second switch to route third data from the first circuit to the second circuit using the third TSV, thereby bypassing the first TSV; and turn off a third switch and turn on a fourth switch to route fourth data from the first circuit to the second circuit using the second TSV as opposed to the third TSV.
With respect to dependent claim 10, the prior art fails to teach or suggest the claimed limitations, namely transmitting a third control signal to turn off a third switch and turn on a fourth switch to route fourth data from a second data source to a third via as opposed to using the second via to transmit the fourth data.
With respect to dependent claim 12, the prior art fails to teach or suggest the claimed limitations, namely generating third data using the first data source on a first die before determining that the first via is faulty; and transmitting the third data from the first data source through the first via to a second die, wherein a plurality of vias comprises the first via and second via.
The allowable claims are supported in at least fig. 5 of the instant application.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 9:00 AM - 5:00 PM Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824